Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11243028. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 106173079 A), hereinafter Liu, in view of Sato (US 4612200 A), hereinafter Sato, in view of Oldenkamp (US 3199217 A), hereinafter Oldenkamp, and further in view of CannaFreeze (Submitted by the applicant with the IDS of 10/3/2019 of the parent application 16591747 and cited in the IDS submitted 1/7/2022 in the present action), hereinafter CannaFreeze.

Regarding claims 1, 4-6, and 12-14, Liu discloses a method of cryo-curing a plant, comprising the steps of: 
a. freezing the plant for a period of at least about 1 hour at a temperature of about -40° F. to about -20° F. (“Freezing step: pre-cooling the flower by freezing the pretreated flower in an environment with a temperature of -35 ° C or less for 7 h to 15 h” paragraph [0013]); 
b. placing the frozen plant on one or more shelves prior to curing (“the rose is placed on the tray for freezing. Preferably, the tray may be provided with a small hole for placing the rose” paragraph [0032] and “The trays with roses are intermittently rotated during microwave heating to ensure uniform heating of the roses” paragraph [0036]); and 
c. curing the frozen plant at a temperature maintained below 70° F. under vacuum to obtain the plant having a desired moisture content between about 5% to about 20% by weight (“keep the ambient pressure in the working chamber at 8 Pa – 60 Pa, temperature The working chamber is subjected to microwave heating in the range of 0° C to 30° C until the moisture content of the pre-cooled flowers is below 10%” paragraph [0014]. Example 2 provides a maximum temperature of 20° C in paragraph [0055]), said curing comprising the steps of: 
(i) heating the shelves containing the plant to an initial temperature of about -5° F. to about 5° F. for a first amount of time (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0034] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]. The trays are frozen to below -35°C and placed in the chamber which is at -10°C-5°C. The tray will spend some amount of time at the claimed temperatures on the path to -10°C); 
(ii) heating the shelves to a second temperature of about 10° F. to about 40° F. for a second amount of time (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0034] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]); 
(iii) heating the shelves containing the plant to a middle temperature of about 40° F. to about 60° F. for about two hours to about 4 hours (“Firstly, the temperature of the lyophilizer’s working chamber is pre-cooled to -10° C – 5° C” paragraph [0034] and “After the pre-cooled rose is placed in the working chamber, the vacuum pump is turned on for 4h to 5 hours to make the ambient pressure of the working chamber reach 8 Pa to 60 Pa, then the microwave heating is turned on” paragraph [0038]); followed by, 
(iv) heating the the plant to a high temperature of about 60° F. to less than about 70° F. (“The temperature of the chamber is maintained at 10° C to 20° C” paragraph [0036] and “the microwave heating time of the pre-cooled flowers is 1 h to 4 h” paragraph [0037]).

Liu does not disclose: 
wherein the middle temperature of step (iii) is about 50° F.
heating the shelves containing the plant to the high temperature for about 8 hours to about 12 hours, 
wherein the plant is flowers of a cannabis plant or trim material of a cannabis plant; 
wherein curing is performed in about 12; or
wherein freezing and curing is performed in about 24 hours to about 36 hours.

However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Liu discloses temperatures that are at or near the claimed values, but does not specifically recite the claimed times for which those temperatures are held. Achieving the claimed time/temperature values is a results-effective variable. Sato states “To avoid any change of the texture of the fresh meat or the food being dried, the irradiation of the infrared rays onto the meat or other food is stopped when the temperature of the meat or other food is raised to a temperature which is high enough for satisfactory drying but low enough not to cause detrimental effect on the texture of the fresh meat or other food, such as dissolution and denaturing of the protein contained in the meat, which temperature is for instance in the range of +20° C. to +40° C. Termination of the irradiation may be effected by interrupting the power supply to the infrared ray heater. The heating time necessary for achieving the satisfactory drying of the meat varies considerably depending on various factors such as the size of the equipment used for the drying, the distance from the infrared ray heater to the meat, the heating temperature of the infrared ray heater, the kind and thickness of the meat, and the like. In the examples to be described hereinafter, the heating time was about 8-12 hours” column 4, line 9 emphasis added. Similarly, Oldenkamp teaches “Another object of the present invention is to provide apparatus for heating the products to as high a temperature as they will withstand without heat damage, in order to shorten the process time, while insuring that the maximum safe product temperature will not be exceeded” column 1, line 33. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify temperatures and times, because the selection of temperatures and times to achieve satisfactory and expedient drying without causing damage constitutes the optimization of design parameters, which fails to distinguish the claim.

Liu, as presently modified, does not disclose:
heating the shelves containing the plant; or
wherein the plant is flowers of a cannabis plant or trim material of a cannabis plant.

However, Oldenkamp teaches heating the shelves containing the plant (“The heating unit H includes a plurality of hollow shelves or platens 20” column 3, line 22 and “The product F may be slices of meat, fish, or suitably arranged layers of vegetables, mushrooms, or the like” column 3, line 57).

 Liu does not disclose heating the shelves. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for providing heat to the product (conduction, convection, radiation). In this regard, it is noted that Oldenkamp teaches heating the shelves to conduct heat to the product. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Liu with heated shelves since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Liu, as modified by Sato and Oldenkamp, does not disclose wherein the plant is flowers of a cannabis plant or trim material of a cannabis plant.

However, CannaFreeze teaches wherein the plant is flowers of a cannabis plant or trim material of a cannabis plant (“freeze-dryer from CannaFreeze, customized for cannabis producers and processors”).

In view of CannaFreeze’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plant a terpene-containing plant as is taught in CannaFreeze, in the method disclosed by Liu.
One would have been motivated to include wherein the plant is a terpene-containing plant because CannaFreeze states “Fragile flowers like this gardenia offered insight into how to properly freeze-dry cannabis.” Therefore, a flower freeze-drying method as disclosed by Liu lends itself to application in the field of freeze drying cannabis. Furthermore, CannaFreeze states “while it took DeLong’s colleagues as long as 18 days to hang-dry cannabis plants, the freeze-dried plants were preserved and ready for packaging in less than 24 hours.” Therefore, applying the freeze drying method of Liu to cannabis will significantly reduce preservation time.

Regarding claim 2, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein the initial temperature of step (i) is about 0° F (The tray will spend some amount of time at the claimed temperature on the path to -10°C).

Regarding claim 3, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein the second temperature of step (ii) is about 10° F (The tray will spend some amount of time at the claimed temperature on the path to -10°C).

Regarding claim 7, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein the desired moisture content is about 8% to about 12% by weight (“keep the ambient pressure in the working chamber at 8 Pa – 60 Pa, temperature The working chamber is subjected to microwave heating in the range of 0° C to 30° C until the moisture content of the pre-cooled flowers is below 10%” paragraph [0014]).

Regarding claim 8, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 7, wherein the desired moisture content is about 10% to about 12% by weight (“keep the ambient pressure in the working chamber at 8 Pa – 60 Pa, temperature The working chamber is subjected to microwave heating in the range of 0° C to 30° C until the moisture content of the pre-cooled flowers is below 10%” paragraph [0014].

Regarding claims 9 and 10, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1.

Liu, as modified by Sato, Oldenkamp, and CannaFreeze, does not disclose wherein the cryo-cured plant has a terpene content of about 0.5% to about 4% by weight. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, CannaFreeze teaches “There’s no mineral loss, no vitamin loss, no terpene loss”, but does not specifically recite a terpene content of about 0.5% to about 4% by weight. Achieving a terpene content of about 0.5% to about 4% by weight is a results-effective variable because CannaFreeze conveys that terpenes are a desirable constituent of some plant products. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the terpene content, because the selection of terpene content constitutes the optimization of design parameters, which fails to distinguish the claim.

Regarding claim 11, Liu, as modified by Sato, Oldenkamp, and CannaFreeze, discloses the method of claim 1, wherein freezing and curing is performed in about 46 hours or less (The times listed by Liu total less than 46 hours).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The references cited in the previous action 
Hernandez (US 3376652 A) “Thus, there remains for consideration the system of heat transfer employing the direct conduction method. As used hereinafter, the term "conduction" is meant in a direct sense and is not to be confused with those elements of indirect conduction resulting from the use of infrared radiant or microwave radiant heat wherein the application of heat to an ice front may occur by conduction via an already partially or even completely dried portion of the product” column 3, line 66
Musher (US 2278472 A) “The Pressure also may be considerably varied, as, for example, from about 30 or 40 pounds per 65 square inch to 200 to 300 pounds per square inch, although the pressure, temperature, length of time involved, and other conditions may be adjusted to whatever amounts and conditions are necessary to produce the desired results, and depending upon the characteristics of the products treated” page 4, column 2, line 63
Rey (US 3078586 A) “The efficiency and production rate of the apparatus are both increased because the operating temperature is at all times maintained at a value very closely approximating the desirable optimum, positively averting the danger of thawing and resulting damage to the substance while at the same time maintaining the fastest operating rate consistent with safety” column 3, line 59
Dhanaraj (US 20150258142 A1) “The temperature was then ramped to a shelf temperature of minus five (5) degrees Celsius and held for 2 hours with vacuum set to 50 mT. The temperature was then ramped to a shelf temperature of zero (0) degrees Celsius and held for 90 minutes with vacuum set to 50 mT. The temperature was then ramped to a shelf temperature of ten (10) degrees Celsius and held for 90 minutes with vacuum set to 50 mT. The temperature was then ramped to a shelf temperature of twenty (20) degrees Celsius and held for 60 minutes with vacuum set to 50 mT” paragraph [0046]
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762